Name: Commission Regulation (EEC) No 1330/92 of 25 May 1992 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: economic conditions;  cooperation policy;  plant product
 Date Published: nan

 26. 5. 92 Official Journal of the European Communities No L 144/5 COMMISSION REGULATION (EEC) No 1330/92 of 25 May 1992 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 17 278,6 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 144/6 Official Journal of the European Communities 26. 5. 92 ANNEX I LOT A 1 . Operation No ('): 884/91 2. Programme : 1991 3. Recipient ( l0) : Peru 4. Representative of the recipient (2) : Oficina Nacional de Apoyo Alimentario (ONAA) Ing. Vidal Bautista Carrasco, Av. Argentina n ° 3017, Callao (tel . 33 08 85, fax 33 76 35) 5. Place or country , of destination : Peru 6. Product to be mobilized : common wheat 7. Characteristics and quality of die goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIAl(a)) 8 . Total quantity : 10 000 tonnes 9. Number of lots : one 10. Packaging and marking (4) f) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.A.2 (b) and IIA3) Markings in Spanish 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Callao 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 7  10. 7. 1992 18 . Deadline for the supply : 10 . 8 . 1992 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 9. 6. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23. 6 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 7  25. 7. 1992 (c) deadline for the supply : 25. 8 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 7. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 8  10 . 8 . 1992 (c) deadline for the supply : 10 . 9 . 1992 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 5. 1992, fixed by Commission Regulation (EEC) No 1106/92 (OJ No L 117, 1 . 5. 1992, p. 59) 26. 5. 92 Official Journal of the European Communities No L 144/7 LOT B 1 . Operation No ('): 262/92-276/92 2. Programme : 1992 3. Recipient (10) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.l (a)) 8 . Total quantity : 2 180 tonnes (2 987 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (4) (u) (n) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B.2 (a) and II.B.3) Markings in French (268/92 ; 270/92-275/92), Spanish (262/92-267/92) and English (269/92 ; 276/92) Supplementary markings on packaging : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 7  15. 7. 1992 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 9. 6 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23. 6. 1992 (b) period for making the goods available at the port of shipment : 15. 7  31 . 7. 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 7. 7. 1 992 (b) period for making the goods available at the port of shipment : 1 . 8  15. 8 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 5 . 1992, fixed by Commission Regulation (EEC) No 1106/92 (OJ No L 117, 1 . 5 . 1992, p. 59) No L 144/8 Official Journal of the European Communities 26. 5. 92 LOT C 1 . Operation Nos ('): 1167/91 , 1168/91 and 1169/91 2. Programme : 1991 3. Recipient (l0) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Haiti, Egypt 6. Product to be mobilized : milled rice (product code 1006 30 92 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIAl (f)) 8 . Total quantity : 441 tonnes (1 058 tonnes of cereals) 9. Number of lots : one (see Annex II) 10. Packaging and marking (4)(")(12) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA2(a) and IIA.3) Markings in French (1167/91-1168/91 ) and English (1169/91 ) Supplementary markings on the packaging : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 7. 1992 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 9. 6. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23. 6 . 1992 (b) period for making the goods available at the port of shipment : 15- 7 -  31 . 7. 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 7 . 1992 (b) period for making the goods available at the port of shipment : 1 . 8  15. 8 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 5 . 1992, fixed by Commission Regulation (EEC) No 1106/92 (OJ No L 117, 1 . 5. 1992, p. 59) 26. 5. 92 Official Journal of the European Communities No L 144/9 LOT D 1 . Operation No (') : 1485/90 2. Programme : 1990 3. Recipient ('0) : Ecuador 4. Representative of the recipient (2) : Ambassade de 1 Equateur, ChaussÃ ©e de Charleroi 70, B-1060 Brux ­ elles (tel. : 537 50 86 ; telex : 63292 B) 5. Place or country of destination : Ecuador 6. Product to be mobilized : milled rice (product code 1006 30 92 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under IIAl.f) 8 . Total quantity : 268 tonnes (644 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (4) f) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2.b and IIA.3) Markings in Spanish 11 . Method of mobilization of product : Community market 1 2. Stage of supply : free at port of landing  landed 1 3. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Guayaquil 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 7  10. 7. 1992 18. Deadline for die supply : 10. 8 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for the submission of tenders : 12 noon on 9. 6 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23. 6. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 7  25. 7. 1992 (c) deadline for the supply : 25. 8 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 7. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 8  10. 8 . 1992 (c) deadline for the supply : 10. 9. 1992 22. Amount of tendering security : ECU 5 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders (5): Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/46, rue de la Loi, 200 B-1049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer (') : Refund applicable on 30. 5. 1992, fixed by Commission Regulation (EEC) No 1106/92 (OJ No L 117, 1 . 5. 1992, p. 59) No L 144/10 Official Journal of the European Communities 26. 5. 92 LOTS E, F, G, and H 1 . Operation Nos ('): 91 /92, 92/92, 93/92 and 94/92 2. Programme : 1992 3 . Recipient ( l0) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A-1400 Vienna, Austria (telex 135310 UNRWA A, Fax (1 ) 230 75 29) 4. Representative of the recipient (2) :  Lot E :  91 /92 : Ashdod  Lot F :  92/92 : Lattakia  Lot G :  93/92 : Beirut  Lot H :  94/92 : Amman UNRWA Field Supply and Transport Officer, West Bank PO Box 19149  Jerusalem (tel . 82 80 93 ; telex. 26194 UNRWA IL ; fax. 81 65 64) UNRWA Field Supply and Transport Officer, SAR. PO Box 4313 Damascus  SAR. (tel. (96311 ) 66 02 17 ; telex 412006 UNRWA SY) UNRWA Field Supply and Transport Officer, Lebanon PO Box 947  Beirut  Lebanon (tel . 81 00 12 ; fax 87 11 45 02 32 ; telex 21430 UNRWA LE) UNRWA Field Supply and Transport Officer, Jordan PO Box 484  Amman  Jordan (tel . (9626) 77 17 41 ; fax : 68 54 76 ; telex : 23402 UNRWA JFO) 5. Place or country of destination : Lot E : Israel ; Lot F : Syria ; Lot G : Lebanon ; Lot H : Jordan 6. Product to be mobilized : milled rice (product code 1006 30 92 900) 7. Characteristics and quality of the goods (3) (8) : see OJ No C 1 14, 29. 4. 1991 , p. 1 , (under II.A.1.f)) 8 . Total quantity : 1 079 tonnes (2 589,6 tonnes of cereals) 9 . Number of lots : four (Lot E : 561 tonnes ; Lot F : 118 tonnes ; Lot G : 236 tonnes ; Lot H : 164 tonnes) 10 . Packaging and marking (*)Q (') : see OJ No C 114, 29. 4. 1991 p. 1 (under ILA.2a) en IIA..3) Markings in English Supplementary markings on the packaging : 'UNRWA* 1 1 . Method of mobilization : Community market 12. Stage of Supply : free at port of landing  landed (Lots E, F and G) free at destination (Lot H) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot E : Ashdod ; Lot F ; Latakia ; Lot G : Beirut 16 . Address of the warehouse and, if appropriate, port of landing : Lot H : UNRWA Warehouse, Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 7  15. 7. 1992 18 . Deadline for the supply : 31 . 7. 1992 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 9. 6. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23. 6. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 7  31 . 7. 1992 (c) deadline for the supply : 15. 8 . 1992 26. 5. 92 Official Journal of the European Communities No L 144/11 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 7. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 8  15. 8 . 1992. (c) deadline for the supply : 31 . 8 . 1992 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : (*) Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46 rue de la Loi, 200 B-1049 Bruxelles ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (*): Refund applicable on 30. 5. 1992, fixed by Commission Regulation (EEC) No 1106/92 (OJ No L 117, 1 . 5. 1992, p. 59) No L 144/12 Official Journal of the European Communities 26. 5. 92 Notes : (') The operation number is to be quoted in all correspondence. (2) Commisson delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and ioine - 131 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05, 236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. f) Bagging must be carried out before shipment. (8) The phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian Consu ­ late, including a statement that consular fees and charges have been paid. ( ®) Shipment to take place in 20-foot containers . Lots E, F and G : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod/Beirut Latakia, container yard and is under ­ stood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take-over of the goods at the delivery stage, the recipient, will bear all costs of shifting the contai ­ ners to the storage yard outside the port area and of moving them on to the container yard. Ashdod : consignment to be stowed in 20-foot containers containing not more than 1 7 tonnes each, net, not more than 50 containers being shipped per week on any vessel . ( 10) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (") The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 26. 5. 92 Official Journal of the European Communities No L 144/13 (,2) Shipment to take place in 20-foot containers, condition FCL/FCL Shippers-count-load and stowage (els). The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. No L 144/14 Official Journal of the European Communities 26. 5. 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem B 2 180 40 262/92 « Bolivia / Prosalus / 925503 / Sucre vÃ ­a Arica » 180 263/92 « Chile / AATM / 921 747 / Coyahique vÃ ­a ValparaÃ ­so » 40 264/92 « PerÃ º / AATM / 921718 / Arequipa vÃ ­a Matarani * 40 265/92 « PerÃ º / Prosalus / 925522 / JaÃ ©n vÃ ­a Callao » 40 266/92 « PerÃ º / Prosalus / 925532 / Chachapoyas vÃ ­a Callao » 220 267/92 « PerÃ º / PDF / 927104 / Lima vÃ ­a Callao » 660 268/92 « HaÃ ¯ti / Caritas B / 920227 / Port-au-Prince » 20 269/92 « Jordan / Caritas B / 920236 / Akaba » l 20 270/92 « Mali / Caritas F / 920516 / Bamako via Dakar » 120 271 /92 « Niger / SSI / 923017 / Niamey via Lome » 340 272/92 « Congo / Caritas F / 920513 / Brazzaville via Pointe-Noire » l 80 273/92 « Congo / Caritas F / 920514 / Nkayi via Pointe-Noire » 120 274/92 « Congo / Caritas F / 920515 / Pointe-Noire » 20 275/92 « Zaire / AATM / 921702 / Zongo via Douala » \ 240 276/92 « Vietnam / Oxfam B / 920823 / Ho Chi Minh » C 441 63 1167/91 « HaÃ ¯ti / Caritas B / 910258 / Port-au-Prince » 198 1168/91 « HaÃ ¯ti / Protos / 911525 / Port-au-Prince » 180 1169/91 « Egypt / Caritas Germany / 910433 / Cairo via Alexandria »